DETAILED ACTION
Claim Objections
Claim 14 is objected to because of the following informalities: A typographical error is present in second to last paragraph of in line 1, “annual” should be “annular.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	Claim 2 recites “locking means to detachably attach the top cap…” Locking means will be treated as “a thread” as recited in the applicants spec on page 5, lines 3-4.  
	Claim 4 recites “cooperating first and second means to adjust the total volume of the device.” First and Second means will be treated as “one of the first and second means are provided with indentations and the other of the first and the second means are provided with projections, wherein the projections cooperates and fits in the indentations,” as recited in page 12, lines 21-26.
	Claim 5 recites “wherein the first means is arranged… and the second means is arranged…” First and Second means will be treated as “one of the first and second means are provided with indentations and the other of the first and the second means are provided with projections, wherein the projections cooperates and fits in the indentations,” as recited in page 12, lines 21-26.
	Claim 13 recites “flow improving means” and will be treated as “the flow improving means directs content into the main container by having a raised center which slopes.” See page 13, lines 8-11.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 8, 10, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang (US 5944230 A).


Claim 2, Chiang discloses wherein the top cap (20) is provided with locking means (21) and the main container (10) is provided with locking means (12) to detachably attach the top cap (20) to the main container (10).

	Claim 4, Chiang discloses wherein the volume to be discharged (Fig 5) of the device is adjusted by sliding the volume container (50) upwards or downwards in relation to the main container (10); wherein the volume container (50) and the outer container (30) comprises cooperating first and second means (54, 35) to adjust the total volume of the device.

	Claim 6, Chiang discloses wherein the first means is a vertical groove (35) on the outside of the outer container (30) and the second means is a projecting means (54) that fits in the groove on the outer container (30).



	Claim 10, Chiang discloses wherein the main container (10) can be rotated by turning the annular grip portion (41, 42) and thereby align the opening of the main container (10) with the opening of the outer container (30; the main container rotates with respect to the annular grip portion allowing for the openings to open and align), whereby the volume to be discharged is transferred from the main container (10) to the volume container (50).

	Claim 12, Chiang discloses wherein a graded scale is provided on any of the removable top cap, annular grip portion, main container, outer container, volume container (55) or bottom cap on the inside and/or outside to show the user the amount of content that will be discharged. 

Claim 13, Chiang discloses a flow improving means in the center bottom of the main container (Shoulder of 13 is in a conical shape). 

	Claim 14, Chiang discloses a removable top cap (20), an annular grip portion (41, 42) that encircles an upper part of a main container (10), which connects and locks to an outer container (30) that encircles and connects the main container (10) to a 
adding the liquid or powder to the device by removing the top cap (20) and pouring the content into the main container (10) where after the top cap can be closed; 
closing the top cap (20); 
rotating or withdrawing the volume container (50) in relation to the outer container (30) until a desired volume is reached; 
rotating the annular grip portion (41,42) to align at least one opening () of the main container (10) with at least one opening of the outer container whereby the powder or liquid transfers through the at least one opening of the outer container (30) and fills the volume container (50);
rotating the annular grip portion (41, 42) to close at least one opening into the volume container (50) by displacing the at least one opening of the main container (10) away from the at least one opening of the outer container (30); and
removing the bottom cap (60) and emptying the content of the volume container (50) through an opening in the volume container into an intended location or external container.

Claim 15, Chiang discloses wherein the powder is a gruel powder, an infant formula, a protein powder (Col 1, lines 15-19) or a detergent powder. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang as applied to claim 1 above.
Claim 11, Chiang discloses the bottom of the main container has a conical shape (bottom of 10 which his around 13 has a cone shape).
Chiang discloses the claimed invention except for the bottom of the outer container.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the shape into a cone in order to allow for better flow control and direction of powdered or liquid material, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang as applied to claim 1 above, and further in view of Yu-Mei (US 5667109 A).
Claim 3, Chiang substantially discloses the apparatus as claimed above but is silent on wherein the annular grip portion comprises at least one gasket.
Yu-Mei teaches the annular grip portion (3) comprises at least one gasket (321).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chiang with gasket .

Allowable Subject Matter
Claims 5, 7, 9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/           Primary Examiner, Art Unit 3754